 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
           MARTIN STANLEY IVIE,
 9                                                           CASE NO. 3:19-cv-05782-RJB-JRC
                                  Petitioner,
10                                                           ORDER ADOPTING REPORT AND
                   v.                                        RECOMMENDATION
11
           RON HAYNES,
12                                Respondent.
13
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
14
     Richard Creatura (no objections to the Report and Recommendation were filed), and the
15
     remaining record, does hereby find and ORDER that the Report and Recommendation is
16
     ADOPTED and that the matter is dismissed without prejudice. Petitioner’s motion for service
17
     and answer and production of docket numbers (Dkt. 7) is DENIED. The Clerk shall send copies
18
     of this Order to petitioner and to Magistrate Judge Creatura.
19
            DATED this 7th day of January, 2020.
20

21

22
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
